DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16336505, filed on 03/26/2019.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-37 and 39-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 14of U.S. Patent No. 11317231.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of US 11317231 are narrower and anticipate all claimed limitations recited in claims 36-37 and 40-44 of the current application.
Claims 26-27, 31, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 14-15 of U.S. Patent No. 11317231 in view of Official Notice.
Regarding claims 26-27, 31, and 34: claims 1-2 and 14-15 of US 11317231 teaches most of claimed limitations recited in claims 26-27, 31, and 34 of the current application except the concept of transmitting and/or storing “the spatial metadata and at least one of: at least one of the at least two microphone audio signals, at least one microphone audio signal from at least one second microphone configured to capture at least part of a same sound scene captured with the at least one first microphone, or at least one signal based, at least partially, on the at least two microphone audio signals”. 
However, the process of encoding metadata and audio signals recorded by microphones for transmitting and/or storing then decoding for playing back are well-known and common process (Official Notice).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify claims 1-2 and 14-15 of US 11317231 in view of Official Notice to include the concept of encoding the recording audio signals by microphones for transmitting and/or storing for playing back at audio devices at users’ preferred times and convenience.
Claims 35 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 in view of claim 14 of U.S. Patent No. 11317231.
Regarding claims 35 and 45: claim 15 discloses most claimed limitations recited in claim 35 and 39 except “wherein the spatial metadata comprises at least one of: a directional parameter for a frequency band, or a ratio parameter for the frequency band”. Claim 14 of the same patent teaches the corresponding apparatus that executes the method of claims 35 and 45 and comprising: “wherein the spatial metadata comprises at least one of: a directional parameter for a frequency band, or a ratio parameter for the frequency band”.
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify claim 15 in view of claim 14 of the same patent for the benefit of providing more detailed information regarding the spatial metadata structures.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the at least one second microphone" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 26-45 are allowed if the Double Patenting rejections discussed above addressed persuasively.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 26: the prior art fails to disclose a specific apparatus comprising: 
	at least one memory and computer program code configured to, with the at least one processor, cause the apparatus at least to: 
	obtain at least two microphone audio signals from at least one first microphone; 
	determine spatial metadata, wherein the spatial metadata comprises spatial information from dynamic analysis of one or more frequency bands of the at least two microphone audio signals; and 
	transmit and/or store the spatial metadata and at least one of: at least one of the at least two microphone audio signals, at least one microphone audio signal from at least one second microphone configured to capture at least part of a same sound scene captured with the at least one first microphone, or at least one signal based, at least partially, on the at least two microphone audio signals, wherein the transmitting and/or storing is configured to enable synthesis of a plurality of spherical harmonic audio signals.
	Furthermore, the above limitations and combination with the rest of disclosed limitations distinguish the claim from the prior art.
Regarding claim 34: this claim is the corresponding method claim executed by the apparatus discussed in claim 26 above and will be allowed under the same reasons that applied to claim 26.
Regarding claim 36: the prior art fails to disclose a specific apparatus comprising: 
	at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: 
		obtain at least one audio signal; 
		obtain spatial metadata, wherein the spatial metadata comprises spatial 	information from dynamic analysis of one or more frequency bands of at least 	two microphone audio signals; and 
		synthesize adaptively a plurality of spherical harmonic audio signals 	based, at least partially, on the at least one audio signal and the spatial metadata 	in order to output a spatial audio signal format comprising a pre-determined 	order.
Furthermore, the above limitations and combination with the rest of disclosed limitations distinguish the claim from the prior art.
Regarding claim 44: this claim is the corresponding method claim executed by the apparatus discussed in claim 36 above and will be allowed under the same reasons that applied to claim 36.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654